Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 1 of 17




                 EXHIBIT A
       Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 2 of 17




                                         DEFINITIONS

               In addition to the definitions set forth in Rule 26.3 of the Local Rules of the

United States District Courts of the Southern and Eastern Districts of New York, which are

expressly incorporated herein, the following definitions shall be used throughout this notice:

               1.      “Action” shall mean the lawsuit captioned Federal Trade Commission v.

Quincy Bioscience Holding Company, Inc., et al., filed in the United States District Court for the

Southern District of New York, Case No. 1:17-cv-00124-LLS.

               2.      “FTC” shall mean plaintiff the United States Federal Trade Commission

and any and all of its current and former trustees, fiduciaries, officers, directors, employees,

agents, representatives, predecessors, successors, attorneys, affiliates and assigns, and any of

their officers, directors, employees, agents and representatives.

               3.      “NYAG” shall mean plaintiff the People of the State of New York, by

Letitia James, Attorney General of the State of New York and any and all of its current and

former trustees, fiduciaries, officers, directors, employees, agents, representatives, predecessors,

successors, attorneys, affiliates and assigns, and any of their officers, directors, employees,

agents and representatives.

               4.      “Complaint” shall mean the Complaint for Permanent Injunction and

Other Equitable Relief filed in this Action on or about January 9, 2017 (Dkt. No. 1).

               5.      “Quincy” shall mean Quincy Bioscience Holding Company, Inc., Quincy

Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River Supplements, and Quincy Bioscience

Manufacturing, LLC, collectively.
          Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 3 of 17




                6.    “Defendants” shall mean Quincy Bioscience Holding Company, Inc.,

Quincy Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River Supplements, Quincy Bioscience

Manufacturing, LLC, and Mark Underwood, collectively.

                7.    “Prevagen” shall mean the Prevagen® brand dietary supplement.

                8.    “Investigation” shall mean the investigation conducted by the Federal

Trade Commission relating to the marketing and advertising of Prevagen® prior to filing the

Action.

                9.    “Concerning” or “concern” shall mean directly or indirectly, in whole or

in part, referring to, relating to, connected with, commenting on, impinging or impacting upon,

affecting, responding to, supporting, pertaining to, showing, describing, analyzing, reflecting, or

constituting.

                10.   “Correspondence” and “communication(s)” shall refer to any and all

written or electronic communications of any kind, including without limitation, e-mails, text

messages, instant messages, documents, letters, forms, memoranda, reports, notes, worksheets,

drafts, working papers, contracts, agreements, or other papers whether handwritten, typed,

printed, or reproduced photostatically or photographically, including all film, microfilm,

photographs, audiotapes, videotapes, drawings or other visual representations and any computer,

magnetic, mechanical      or electronic recordings.         The terms “correspondence” and

“communication(s)” extend to and specifically encompass all non-identical copies of any

responsive documents and all such non-identical copies should be produced.

                11.   “Document” and “documents” are used herein in the broadest sense

possible, and without limitation, to refer to originals (or identical copies where originals are

unavailable), copies with notations, comments, analyses, and post-preparation changes and non-
       Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 4 of 17




identical copies of originals, of any tangible source of information of every type and description,

however, and by whomever created, prepared, produced, reproduced, or disseminated, and

regardless of its location, which is, as of the date of service of these document demands in the

custody of, or in any way subject to the control of you or your attorneys. “Document” and

“documents” also include, but are not limited to, e-mails (including any attachments), text

messages, instant messages, writings, sales transaction receipts, cash register receipts, credit card

receipts, credit card slips, coupons, checkbook registers, advertisements, marketing materials,

letters, minutes, correspondence, telegrams, telexes, faxes, bulletins, instructions, handwritten

notes, typewritten notes, notes, transcriptions, sound recordings of any kind, slides, movie film

and negatives, photographs and their negatives, printouts, minutes of meetings, memoranda,

inter-office communications, studies, analyses, reports, advertisements, sales listings, rental

listings, broker agreements, catalogues, results of investigations, leases, contracts, licenses,

agreements, working papers, statistical records, ledgers, work sheets, books of account, general

ledgers, trial balances, audited and un-audited financial statements, tax returns, vouchers, charge

slips, time sheets or logs, telephone messages or logs, telephone diaries, telephone bills, diaries,

purchase orders, acknowledgements, invoices, price lists, registers, charts, tables, authorizations,

budgets, analyses, projections, brochures, circulars, proofs, sheets, books, magazines, checks,

cancelled checks, life insurance applications, illustrations, notices, bills, premium notices,

cancellation notices, annual reports, notebooks, computer disks, diskettes, electronic

communications of any kind, tapes or any information which can be retrieved from a computer,

stenographers’ notebooks, diaries, desk calendars, or papers similar to any of the foregoing.

“Document” and “documents” are not limited to the manner of representation of any information

called for, which includes, but is not limited to, letters, words, numbers, symbols, characters,
        Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 5 of 17




electronic data, pictures, graphic presentations, or sounds, or of any combination thereof.

“Document” and “documents” also include, but are not limited to, preliminary drafts, versions,

or revisions of any of the aforementioned, and underlying, preparatory, or supporting materials

thereto.

                12.     “Including” means including but not limited to.

                13.     “Person” refers to both individuals and entities, including without

limitation, any natural person, corporation, division, subsidiary, partnership, proprietorship, firm,

association, company, and joint venture, whether public or private, as well as any governmental

agency, division, or department.

                14.     “Relating to,” “regarding,” or “concerning,” means in connection with,

constituting, analyzing, connecting, containing, describing, discussing, embodying, evidencing,

reporting or commenting on, inquiring about, setting forth, explaining, reflecting, identifying,

stating, considering, referring to, mentioning, alluding to, or in any way pertaining to, in whole

or in part or having any logical or factual connection whatsoever with the claims or defenses

asserted in this Action.

                15.     “You” and “Your” shall refer to plaintiff NYAG as defined in paragraph 3

of the definitions set forth herein.

                16.     “FDA” shall mean the U.S. Food and Drug Administration and any and all

of its current and former trustees, fiduciaries, officers, directors, employees, agents,

representatives, predecessors, successors, attorneys, affiliates and assigns, and any of their

officers, directors, employees, agents and representatives.

                17.     The phrase “Subject Matter of this Action” means the facts and claims

alleged in the Complaint and generally any claims or defenses of any party to this Action.
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 6 of 17




                    TOPICS FOR NYAG’s RULE 30(b)(6) WITNESS

1.    All steps taken by the NYAG during the Investigation, including the identity and role of
      each NYAG employee, attorney, or agent who participated in the Investigation.

2.    All on-going judicial actions, where the NYAG is a plaintiff involving any form of brain
      supplement product.

3.    All on-going administrative actions and/or investigations conducted by the NYAG
      involving any form of brain supplement product.

4.    All past actions and/or investigations conducted by the NYAG involving any form of
      brain supplement product.

5.    Any and all facts alleged by the NYAG in the Complaint.

6.    All damages, remedies, consumer redress or other relief sought by the NYAG in this
      Action.

7.    Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 17 of the Complaint.

8.    Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 27 of the Complaint.

9.    Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 28 of the Complaint.

10.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 29 of the Complaint.

11.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 30 of the Complaint.

12.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 31 of the Complaint.

13.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 37, 40, 43 and 45 of the Complaint.

14.   Each and every fact that supports, contradicts or otherwise relates to the allegation in
      paragraph 46 of the Complaint that “[c]onsumers have suffered and will continue to
      suffer substantial injury as a result of Defendant’s violations of the FTC Act, NY Exec.
      Law § 63(12), and NY GBL §§ 349 and 350” and that “Defendants have been unjustly
      enriched as a result of their unlawful acts or practices.”
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 7 of 17




15.   All consumer surveys, studies or analyses that support, contradict or otherwise relate to
      the NYAG’s allegations that Defendants’ advertising, marketing or labelling of Prevagen
      is false or unsubstantiated.

16.   Each and every fact relating to the retail price at which Prevagen was sold compared to
      dietary supplements supporting brain function sold by any other manufacturer of routine
      dietary supplements.

17.   All scientific studies, articles, analyses, meta-analyses or other literature that support,
      contradict or otherwise relates to the NYAG’s allegations that Defendants’ advertising of
      Prevagen is false, misleading, or unsubstantiated.

18.   Each and every fact that supports, contradicts or otherwise relates to the NYAG’s
      allegation that the Court may award rescission or reformation of any contract.

19.   Each and every fact that supports, contradicts or otherwise relates to the NYAG’s
      allegation that the Court may award restitution.

20.   Each and every fact that supports or otherwise relates to the NYAG’s allegation that the
      Court may order that monies be refunded to consumers who purchased Prevagen.

21.   All communications, whether written or oral, between the NYAG and any medical
      doctor, epidemiologist, researcher or other medical or scientific expert regarding any
      Defendant, Prevagen, apoaequorin or the Subject Matter of this Action. This topic shall
      include, but is not limited to, communications with Dr. Richard P. Bazinet and Dr. Robert
      C. Speth.

22.   All communications, whether written or oral, between the NYAG and FDA regarding any
      Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

23.   All communications, whether written or oral, between the NYAG and any state or federal
      government agency regarding any Defendant, Prevagen, apoaequorin or the Subject
      Matter of this Action.

24.   All communications, whether written or oral, between the NYAG and the plaintiffs
      and/or their attorneys from the following actions regarding Prevagen, apoequorin or the
      Subject Matter of this Action.: Collins, et al. v. Quincy Bioscience, LLC, No. 19-22864-
      Civ-COOKE/GOODMAN (S.D. Fla.); Racies v. Quincy Bioscience, LLC, No. 15-cv-
      00292-HSG (N.D. Cal.); Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al., No.
      1:19-cv-07582-RA (S.D.N.Y.); Karathanos v. Quincy Bioscience Holding Co., Inc., et
      al., No. 1:19-cv-08023-RA (S.D.N.Y.); Spath v. Quincy Bioscience Holding Co., Inc., et
      al., No. 1:19-cv-03521-RA (S.D.N.Y.); Engert, et al v. Quincy Bioscience, LLC, No.,
      1:19-cv-183-LY (W.D. Tex.); Miloro v. Quincy Bioscience, LLC, No. 16PH-cv-01341
      (Mo. Cir. Ct.).

25.   All communications, whether written or oral, between the NYAG and any state
      prosecutor, attorneys general or regulator, or any of such state prosecutor’s, attorneys
      general’s, or regulator’s employees, attorneys or agents regarding any Defendant,
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 8 of 17




      Prevagen, apoaequorin or the Subject Matter of this Action. This topic shall include, but
      is not limited to, communications with the Orange County, California District Attorney’s
      Office and the Office of the Attorney General of Iowa.

26.   All communications, whether written or oral, between the NYAG and any consumer,
      including such consumer’s attorneys or agents, regarding any Defendant, Prevagen,
      apoaequorin or the Subject Matter of this Action, including documents sent to that
      consumer or such consumer’s attorneys or agents.

27.   All communications, whether written or oral, between the NYAG and any consumer
      protection organizations, including such organizations’ attorneys, employees or agents,
      regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

28.   All communications, whether written or oral, between the NYAG and any manufacturer
      or seller of any dietary supplement relating to brain health, cognition, memory or other
      brain functions or any of their employees, attorneys, consultants or agents regarding any
      Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

29.   All communications, whether written or oral, between the NYAG and the American
      Association of Retired Persons, or any of its employees, attorneys, consultants or agents,
      regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

30.   All communications, whether written or oral, between the NYAG and Truth In
      Advertising, Truth In Advertising.org or TINA.org, or any of its employees, attorneys,
      consultants or agents regarding any Defendant, Prevagen, apoaequorin or the Subject
      Matter of this Action.

31.   All communications, whether written or oral, between the NYAG and any retailer,
      wholesaler, reseller, or distributor, including any employees, attorneys, consultants, or
      agents of such entities, regarding any Defendant, Prevagen, apoaequorin or the Subject
      Matter of this Action.

32.   All communications, whether written or oral, between the NYAG and any radio station,
      television station, newspaper, magazine, publication, journal, production company, media
      company, reporter, journalist, or talk show host, including any employees, attorneys,
      consultants, or agents thereof, regarding any Defendant, Prevagen, apoaequorin or the
      Subject Matter of this Action.

33.   All communications, whether written or oral, between the NYAG and CogState,
      including any employees, attorneys, consultants, or agents of CogState, regarding any
      Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

34.   Freedom of Information Act (“FOIA”) requests sent to or received by the NYAG that
      relate to any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action,
      including the NYAG’s responses to such requests and any communications related to
      such request.
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 9 of 17




35.   The names of each of the NYAG’s employees, attorneys, consultants and/or agents who
      has met or communicated with the employees, attorneys, consultants and/or agents of any
      manufacturer or seller of any dietary supplement relating to brain health, cognition,
      memory or other brain functions and, for each such individual, the manufacturer or seller
      with whom he or she met or communicated.

36.   The NYAG’s responses to any written discovery requests served by Defendants in this
      Action.

37.   The procedures that the NYAG used to preserve, search for, locate and produce
      documents and information responsive to any written discovery requests served by
      Defendants in this Action, including the identification of all individuals whose emails,
      electronic files, and/or hard copy files were searched for potentially responsive
      information.

38.   All communications, whether written or oral, between or among the NYAG and any of
      the NYAG’s attorneys or agents, and any medical professional organization, or its
      employees, attorneys, consultants or agents regarding any Defendant, Prevagen,
      apoaequorin or the Subject Matter of this Action.

39.   All communications, whether written or oral, between or among the NYAG and any of
      the NYAG’s attorneys or agents regarding the NYAG’s decision to commence the
      Investigation.

40.   All communications, whether written or oral, between or among the NYAG and any of
      the NYAG’s attorneys or agents regarding the NYAG’s decision to commence this
      Action.

41.   All communications, whether written or oral, between the NYAG and any United States
      Senator or member of the United States House of Representatives, including employees,
      attorneys, consultants, agents, or staff members of such Senators or Representatives,
      regarding any Defendant, Prevagen, apoaequorin, or the Subject Matter of this Action.

42.   All communications, whether written or oral, between the NYAG and James Lugo.
       Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 10 of 17




                                         DEFINITIONS

               In addition to the definitions set forth in Rule 26.3 of the Local Rules of the

United States District Courts of the Southern and Eastern Districts of New York, which are

expressly incorporated herein, the following definitions shall be used throughout this notice:

               1.      “Action” shall mean the lawsuit captioned Federal Trade Commission v.

Quincy Bioscience Holding Company, Inc., et al., filed in the United States District Court for the

Southern District of New York, Case No. 1:17-cv-00124-LLS.

               2.      “FTC” shall mean plaintiff the United States Federal Trade Commission

and any and all of its current and former trustees, fiduciaries, officers, directors, employees,

agents, representatives, predecessors, successors, attorneys, affiliates and assigns, and any of

their officers, directors, employees, agents and representatives.

               3.      “NYAG” shall mean plaintiff the People of the State of New York, by

Letitia James, Attorney General of the State of New York and any and all of its current and

former trustees, fiduciaries, officers, directors, employees, agents, representatives, predecessors,

successors, attorneys, affiliates and assigns, and any of their officers, directors, employees,

agents and representatives.

               4.      “Complaint” shall mean the Complaint for Permanent Injunction and

Other Equitable Relief filed in this Action on or about January 9, 2017 (Dkt. No. 1).

               5.      “Quincy” shall mean Quincy Bioscience Holding Company, Inc., Quincy

Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River Supplements, and Quincy Bioscience

Manufacturing, LLC, collectively.
       Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 11 of 17




                6.    “Defendants” shall mean Quincy Bioscience Holding Company, Inc.,

Quincy Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River Supplements, Quincy Bioscience

Manufacturing, LLC, and Mark Underwood, collectively.

                7.    “Prevagen” shall mean the Prevagen® brand dietary supplement.

                8.    “Investigation” shall mean the investigation conducted by the Federal

Trade Commission relating to the marketing and advertising of Prevagen® prior to filing the

Action.

                9.    “Concerning” or “concern” shall mean directly or indirectly, in whole or

in part, referring to, relating to, connected with, commenting on, impinging or impacting upon,

affecting, responding to, supporting, pertaining to, showing, describing, analyzing, reflecting, or

constituting.

                10.   “Correspondence” and “communication(s)” shall refer to any and all

written or electronic communications of any kind, including without limitation, e-mails, text

messages, instant messages, documents, letters, forms, memoranda, reports, notes, worksheets,

drafts, working papers, contracts, agreements, or other papers whether handwritten, typed,

printed, or reproduced photostatically or photographically, including all film, microfilm,

photographs, audiotapes, videotapes, drawings or other visual representations and any computer,

magnetic, mechanical      or electronic recordings.         The terms “correspondence” and

“communication(s)” extend to and specifically encompass all non-identical copies of any

responsive documents and all such non-identical copies should be produced.

                11.   “Document” and “documents” are used herein in the broadest sense

possible, and without limitation, to refer to originals (or identical copies where originals are

unavailable), copies with notations, comments, analyses, and post-preparation changes and non-
       Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 12 of 17




identical copies of originals, of any tangible source of information of every type and description,

however, and by whomever created, prepared, produced, reproduced, or disseminated, and

regardless of its location, which is, as of the date of service of these document demands in the

custody of, or in any way subject to the control of you or your attorneys. “Document” and

“documents” also include, but are not limited to, e-mails (including any attachments), text

messages, instant messages, writings, sales transaction receipts, cash register receipts, credit card

receipts, credit card slips, coupons, checkbook registers, advertisements, marketing materials,

letters, minutes, correspondence, telegrams, telexes, faxes, bulletins, instructions, handwritten

notes, typewritten notes, notes, transcriptions, sound recordings of any kind, slides, movie film

and negatives, photographs and their negatives, printouts, minutes of meetings, memoranda,

inter-office communications, studies, analyses, reports, advertisements, sales listings, rental

listings, broker agreements, catalogues, results of investigations, leases, contracts, licenses,

agreements, working papers, statistical records, ledgers, work sheets, books of account, general

ledgers, trial balances, audited and un-audited financial statements, tax returns, vouchers, charge

slips, time sheets or logs, telephone messages or logs, telephone diaries, telephone bills, diaries,

purchase orders, acknowledgements, invoices, price lists, registers, charts, tables, authorizations,

budgets, analyses, projections, brochures, circulars, proofs, sheets, books, magazines, checks,

cancelled checks, life insurance applications, illustrations, notices, bills, premium notices,

cancellation notices, annual reports, notebooks, computer disks, diskettes, electronic

communications of any kind, tapes or any information which can be retrieved from a computer,

stenographers’ notebooks, diaries, desk calendars, or papers similar to any of the foregoing.

“Document” and “documents” are not limited to the manner of representation of any information

called for, which includes, but is not limited to, letters, words, numbers, symbols, characters,
       Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 13 of 17




electronic data, pictures, graphic presentations, or sounds, or of any combination thereof.

“Document” and “documents” also include, but are not limited to, preliminary drafts, versions,

or revisions of any of the aforementioned, and underlying, preparatory, or supporting materials

thereto.

                12.     “Including” means including but not limited to.

                13.     “Person” refers to both individuals and entities, including without

limitation, any natural person, corporation, division, subsidiary, partnership, proprietorship, firm,

association, company, and joint venture, whether public or private, as well as any governmental

agency, division, or department.

                14.     “Relating to,” “regarding,” or “concerning,” means in connection with,

constituting, analyzing, connecting, containing, describing, discussing, embodying, evidencing,

reporting or commenting on, inquiring about, setting forth, explaining, reflecting, identifying,

stating, considering, referring to, mentioning, alluding to, or in any way pertaining to, in whole

or in part or having any logical or factual connection whatsoever with the claims or defenses

asserted in this Action.

                15.     “You” and “Your” shall refer to plaintiff FTC as defined in paragraph 2 of

the definitions set forth herein.

                16.     “FDA” shall mean the U.S. Food and Drug Administration and any and all

of its current and former trustees, fiduciaries, officers, directors, employees, agents,

representatives, predecessors, successors, attorneys, affiliates and assigns, and any of their

officers, directors, employees, agents and representatives.

                17.     The phrase “Subject Matter of this Action” means the facts and claims

alleged in the Complaint and generally any claims or defenses of any party to this Action.
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 14 of 17




                     TOPICS FOR FTC’s RULE 30(b)(6) WITNESS

1.    All steps taken by the FTC during the Investigation, including the identity and role of
      each FTC employee, attorney, or agent who participated in the Investigation.

2.    All on-going judicial actions, where the FTC is a plaintiff involving any form of brain
      supplement product.

3.    All on-going administrative actions and/or investigations conducted by the FTC
      involving any form of brain supplement product.

4.    All past actions and/or investigations conducted by the FTC involving any form of brain
      supplement product.

5.    Any and all facts alleged by the FTC in the Complaint.

6.    All damages, remedies, consumer redress or other relief sought by the FTC in this
      Action.

7.    Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 17 of the Complaint.

8.    Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 27 of the Complaint.

9.    Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 28 of the Complaint.

10.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 29 of the Complaint.

11.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 30 of the Complaint.

12.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 31 of the Complaint.

13.   Each and every fact that supports, contradicts or otherwise relates to the allegations
      contained in paragraph 37, 40, 43 and 45 of the Complaint.

14.   Each and every fact that supports, contradicts or otherwise relates to the allegation in
      paragraph 46 of the Complaint that “[c]onsumers have suffered and will continue to
      suffer substantial injury as a result of Defendant’s violations of the FTC Act” and that
      “Defendants have been unjustly enriched as a result of their unlawful acts or practices.”
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 15 of 17




15.   All consumer surveys, studies or analyses that support, contradict or otherwise relate to
      the FTC’s allegations that Defendants’ advertising, marketing or labelling of Prevagen is
      false or unsubstantiated.

16.   Each and every fact relating to the retail price at which Prevagen was sold compared to
      dietary supplements supporting brain function sold by any other manufacturer of routine
      dietary supplements.

17.   All scientific studies, articles, analyses, meta-analyses or other literature that support,
      contradict or otherwise relates to the FTC’s allegations that Defendants’ advertising of
      Prevagen is false, misleading, or unsubstantiated.

18.   Each and every fact that supports, contradicts or otherwise relates to the FTC’s allegation
      that the Court may award rescission or reformation of any contract.

19.   Each and every fact that supports, contradicts or otherwise relates to the FTC’s allegation
      that the Court may award restitution.

20.   Each and every fact that supports or otherwise relates to the FTC’s allegation that the
      Court may order that monies be refunded to consumers who purchased Prevagen.

21.   All communications, whether written or oral, between the FTC and any medical doctor,
      epidemiologist, researcher or other medical or scientific expert regarding any Defendant,
      Prevagen, apoaequorin or the Subject Matter of this Action. This topic shall include, but
      is not limited to, communications with Dr. Richard P. Bazinet and Dr. Robert C. Speth.

22.   All communications, whether written or oral, between the FTC and FDA regarding any
      Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

23.   All communications, whether written or oral, between the FTC and any state or federal
      government agency regarding any Defendant, Prevagen, apoaequorin or the Subject
      Matter of this Action.

24.   All communications, whether written or oral, between the FTC and the plaintiffs and/or
      their attorneys from the following actions regarding Prevagen, apoequorin or the Subject
      Matter of this Action.: Collins, et al. v. Quincy Bioscience, LLC, No. 19-22864-Civ-
      COOKE/GOODMAN (S.D. Fla.); Racies v. Quincy Bioscience, LLC, No. 15-cv-00292-
      HSG (N.D. Cal.); Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al., No. 1:19-
      cv-07582-RA (S.D.N.Y.); Karathanos v. Quincy Bioscience Holding Co., Inc., et al., No.
      1:19-cv-08023-RA (S.D.N.Y.); Spath v. Quincy Bioscience Holding Co., Inc., et al., No.
      1:19-cv-03521-RA (S.D.N.Y.); Engert, et al v. Quincy Bioscience, LLC, No., 1:19-cv-
      183-LY (W.D. Tex.); Miloro v. Quincy Bioscience, LLC, No. 16PH-cv-01341 (Mo. Cir.
      Ct.).

25.   All communications, whether written or oral, between the FTC and any state prosecutor,
      attorneys general or regulator, or any of such state prosecutor’s, attorneys general’s, or
      regulator’s employees, attorneys or agents regarding any Defendant, Prevagen,
      apoaequorin or the Subject Matter of this Action. This topic shall include, but is not
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 16 of 17




      limited to, communications with the Orange County, California District Attorney’s Office
      and the Office of the Attorney General of Iowa.

26.   All communications, whether written or oral, between the FTC and any consumer,
      including such consumer’s attorneys or agents, regarding any Defendant, Prevagen,
      apoaequorin or the Subject Matter of this Action, including documents sent to that
      consumer or such consumer’s attorneys or agents.

27.   All communications, whether written or oral, between the FTC and any consumer
      protection organizations, including such organizations’ attorneys, employees or agents,
      regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

28.   All communications, whether written or oral, between the FTC and any manufacturer or
      seller of any dietary supplement relating to brain health, cognition, memory or other brain
      functions or any of their employees, attorneys, consultants or agents regarding any
      Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

29.   All communications, whether written or oral, between the FTC and the American
      Association of Retired Persons, or any of its employees, attorneys, consultants or agents,
      regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

30.   All communications, whether written or oral, between the FTC and Truth In Advertising,
      Truth In Advertising.org or TINA.org, or any of its employees, attorneys, consultants or
      agents regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this
      Action.

31.   All communications, whether written or oral, between the FTC and any retailer,
      wholesaler, reseller, or distributor, including any employees, attorneys, consultants, or
      agents of such entities, regarding any Defendant, Prevagen, apoaequorin or the Subject
      Matter of this Action.

32.   All communications, whether written or oral, between the FTC and any radio station,
      television station, newspaper, magazine, publication, journal, production company, media
      company, reporter, journalist, or talk show host, including any employees, attorneys,
      consultants, or agents thereof, regarding any Defendant, Prevagen, apoaequorin or the
      Subject Matter of this Action.

33.   All communications, whether written or oral, between the FTC and CogState, including
      any employees, attorneys, consultants, or agents of CogState, regarding any Defendant,
      Prevagen, apoaequorin or the Subject Matter of this Action.

34.   All Freedom of Information Act (“FOIA”) requests sent to or received by the FTC that
      relate to any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action,
      including the FTC’s responses to such requests and any communications related to such
      requests.

35.   The names of each of the FTC’s employees, attorneys, consultants and/or agents who has
      met or communicated with the employees, attorneys, consultants and/or agents of any
      Case 1:17-cv-00124-LLS Document 138-1 Filed 10/27/20 Page 17 of 17




      manufacturer or seller of any dietary supplement relating to brain health, cognition,
      memory or other brain functions and, for each such individual, the manufacturer or seller
      with whom he or she met or communicated.

36.   The FTC’s responses to any written discovery requests served by Defendants in this
      Action.

37.   The procedures that the FTC used to preserve, search for, locate and produce documents
      and information responsive to any written discovery requests served by Defendants in
      this Action, including the identification of all individuals whose emails, electronic files,
      and/or hard copy files were searched for potentially responsive information.

38.   All communications, whether written or oral, between or among the FTC and any of the
      FTC’s attorneys or agents, and any medical professional organization, or its employees,
      attorneys, consultants or agents regarding any Defendant, Prevagen, apoaequorin or the
      Subject Matter of this Action.

39.   All communications, whether written or oral, between or among the FTC and any of the
      FTC’s attorneys or agents regarding the FTC’s decision to commence the Investigation.

40.   All communications, whether written or oral, between or among the FTC and any of the
      FTC’s attorneys or agents regarding the FTC’s decision to commence this Action.

41.   All communications, whether written or oral, between or among the FTC and any of the
      FTC’s attorneys or agents regarding the FTC’s vote regarding the commencement of this
      Action.

42.   All communications, whether written or oral, between the FTC and any United States
      Senator or member of the United States House of Representatives, including employees,
      attorneys, consultants, agents, or staff members of such Senators or Representatives,
      regarding any Defendant, Prevagen, apoaequorin, or the Subject Matter of this Action.

43.   All communications, whether written or oral, between the FTC and James Lugo.
